DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (7208540) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208).
Ratzsch teaches a process for curing aminoplast resins. 
Ratzsch, col. 2, teaches the aminoplast resins and the semi finished products and moldings produced therefrom contain, 
curing agents in the amount of 1 to 30% by mass, based on the semifinished products and moldings
optionally to contain, based in each case on the aminoplast resins, from 20 to 5000% by mass of sheet-like substrate materials, 
from 1 to 400% by mass of fillers and/or reinforcing materials, 
from 0.1 to 5% by mass of polymeric dispersants and/or
 from 0.1 to 5% by mass of customary additives.

Therefore, aminoplast resins comprising curing agents in the amount of 1 to 30% by mass, based on the semifinished products and moldings, 1 to 400% by mass of fillers and/or reinforcing materials based in each case on the aminoplast resins,  0.1 to 5% by mass of polymeric dispersants based in each case on the aminoplast resins and 0.1 to 5% by mass of customary additives reads on the claims resin composition of claim 1. 
Although Ratzsch teaches customary additives, Ratzsch does not teach the additive to be a salt of acetic acid. 
Eriyama teaches a fluoride containing polyolefin. 
A curable resin composition capable of forming a cured film having high transparency and low reflectivity and having an excellent dust wiping-off property and an antireflection film. 
Eriyama, paragraph 43, teaches the thermal acid generating agent that can be incorporated into the curable resin composition of the present invention refers to a substance that can moderate heating conditions when a film or the like of the above curable resin composition is cured under heat. Specific examples of the above thermal acid generating agent include various aliphatic carboxylic acids such as citric acid, acetic acid, maleic acid, and salts thereof. The amount of the above thermal acid generating agent for use per 100 parts by weight of the fluorinated olefin polymer in the curable resin composition is preferably 0 to 10 parts by weight, more preferably 0.1 to 5 parts by weight. When the above amount is too large, undesirably, the curable resin composition is poor in storage stability.

Although the references teach salts of acetic acid, the references do not teach specific salts of acetic acid. 
Teng, col. 9, teaches examples of useful thermal acid generators are ammonium acetate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use ammonium acetate as taught by Teng as the salt of acetic acid thermal acid generating agent as taught by the references above as Teng teaches ammonium acetate is a useful thermal acid generator. 

Regarding claim 13, the references teach moldings produced from aminoplast resins. 

Regarding claims 18-20, ammonium acetate as taught by the references is the same compound as claimed in claim 1 and therefore it would be expected that the ammonium acetate as taught by the references would have a decomposition temperature equal to or higher than the kneading temperature of ammonium acetate as . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (7208540) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208) as applied to claim 1 and further in view of Takizawa et al (8735470). 
Although the references above teach cellulose fibers, the references do not teach cellulose nanofibers. 
Takizawa, abstract, teaches a masterbatch composition containing the cellulose nanofibers and the polyester based resin.
Takizawa, col. 1, taches a cellulose nanofiber serving as a high-performance filler capable of being dispersed into various resins. 
Takizawa, col. 2, teaches the resulting resin composition can be as-is made into a processed product and a high-strength processed product can be obtained because of an effect of the cellulose nanofibers.
Takizawa, col. 5, teaches the strength of the resin composition can be improved by mixing the masterbatch containing the cellulose nanofibers and serving as a resin reinforcement into the diluent resin.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use cellulose nanofibers as taught by Takizawa as the reinforcing agent as taught by the references above as the strength of the resin composition can be improved by incorporating cellulose nanofibers.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (7208540) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208) as applied to claim 1 and further in view of Choi et al (20070232771). 
Although the references teach a dispersant, the references do not teach the dispersant to be a block copolymer. 
Choi teaches a dispersant. 
Choi, paragraph 3, teaches at this time, a dispersant has to have properly regulated hydrophilicity/hydrophobicity and regular molecular weight, since these dispersant characteristics significantly affect the particle size, size distribution and the stability of a final resin product.
Choi, paragraph 18 of the PGPUB, teaches a dispersant for manufacturing vinyl chloride resin, in which both a hydrophilic group and hydrophobic group are included. 
Choi, paragraph 22 of the PGPUB, teaches a dispersant itself is a polymer which plays a role in dispersing various reactants including a monomer in a solvent as a droplet. The monomer and the solvent are formed in two phases and various reactants including a monomer are suspended in the solvent. At this time, a dispersant including both a hydrophilic group and a hydrophobic group reduces the surface tension of the droplet. The present inventors confirmed that the dispersant of the invention is very useful for manufacturing vinyl chloride resin with regular size distribution, excellent sphericity and proper diameter.
Choi, paragraph 23 of the PGPUB, teaches the hydrophilic group can be hydroxyethylacrylate, hydroxyethylmethacrylate or ethyl eneglycolmonovinylether.

Choi, paragraph 32, teaches it is also able to produce a block copolymer or a polymer with high molecular weight by adding a monomer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a block copolymer dispersant comprising hydroxyethylacrylate and methylacrylate as taught by Choi as the dispersant as taught by the references above to reduces the surface tension of the droplets and further to achieve stability of the final resin product. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ratzsch et al (7208540) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208) as applied to claim 1 and further in view Yano et al (WO2014133019). 
Although the references teach a dispersant, the references do not teach the dispersant to be a block copolymer. 
Yano, abstract, teaches a composition containing cellulose and a dispersant, said composition enabling the dispersibility of cellulose in resins to be improved.
Yano, paragraph 67, teaches the dispersant has a resin affinity segment A and a cellulose affinity segment B, and has a block copolymer structure or a gradient copolymer structure.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a dispersant having a resin affinity segment A and a cellulose affinity segment B, and having a block copolymer structure or a gradient copolymer structure as taught by Yano as the dispersant as taught by the references above to obtain a molded body having excellent strength and elastic modulus. 

Claims 6, 8, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208).
Yuko, abstract, teaches a fiber/biodegradable resin composite material having high rigidity and high strength can be produced by dispersing a fiber component in a resin component finely and uniformly by a general-purpose kneading means without pretreatment of the resin component. 

Yuko, paragraph 12, teaches pulp and / or cellulosic fibers that have undergone a simple pretreatment that damages the outer layers of the primary and secondary walls are melt-kneaded with the resin component in the presence of a cellulose amorphous region swelling agent. It was found that the fiber component was defibrated into microamorphous material and was uniformly finely dispersed in the resin component. That is, the pulp and / or cellulosic fibers whose primary wall and secondary wall outer layer are damaged by the pretreatment are easily defibrated during melt kneading and uniformly finely dispersed in the molten resin.
Yuko, paragraph 62, teaches components other than the cellulosic fiber (C), for example, a lubricant, a wax, a colorant, a stabilizer, and other various additives may be blended.
Although Yuko teaches a method to make a biodegradable aliphatic polyester composition, Ratzsch does not teach the additive to be a salt of acetic acid. 
Eriyama teaches a fluoride containing polyolefin. 
A curable resin composition capable of forming a cured film having high transparency and low reflectivity and having an excellent dust wiping-off property and an antireflection film. 
Eriyama teaches the thermal acid generating agent that can be incorporated into the curable resin composition of the present invention refers to a substance that can moderate heating conditions when a film or the like of the above curable resin 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate salts of acetic acid in the amount  of 0.1 to 5 parts by weight as taught by Eriyama into the composition as taught by Ratzsch to moderate heating conditions when the curable resin composition is cured under heat. 
Although the references teach salts of acetic acid, the references do not teach specific salts of acetic acid. 
Teng, col. 9, teaches examples of useful thermal acid generators are ammonium acetate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use ammonium acetate as taught by Teng as the salt of acetic acid thermal acid generating agent as taught by the references above as Teng teaches ammonium acetate is a useful thermal acid generator. 



	Regarding claim 16, Yuko teaches as a method for molding an aliphatic polyester composition produced by the method of the present invention, any method similar to a method for molding an ordinary thermoplastic resin composition can be applied. Specifically, injection molding, extrusion molding, hollow molding, foam molding and the like can be adopted.

Regarding claims 21-23, ammonium acetate as taught by the references is the same compound as claimed in claim 1 and therefore it would be expected that the ammonium acetate as taught by the references would have a decomposition temperature equal to or higher than the kneading temperature of ammonium acetate as taught by the references and would have a melting temperature of equal to or lower than the kneading temperature of ammonium acetate as taught by the references. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208) as applied to claim 6 and further in view of Hiroshi et al (WO2013137449, English translation).
Although the references teach a method of making a resin, the references do not teach a dispersant added to the resin composition. 
Hiroshi teaches a plant fiber containing resin compound. 

Hiroshi, paragraph 48, teaches as the dispersant for post-emulsification, various surfactants in the above polymerization method can be preferably used, and as the cationic polymer surfactant, an amine group-added epoxy resin, an amino group-containing acrylic acid ester copolymer, a polyamide and the like can be used. The amount of the dispersant is preferably 0.1 to 20 parts by mass, more preferably 2 to 15 parts by mass with respect to the fiber dispersion resin. When the amount of the dispersant is equal to or more than the lower limit, the average particle size of the resin emulsion becomes small, physical properties such as sheet uniformity and optical properties can be improved, and the emulsion stability of the resin emulsion itself and long-term storage stability can be improved. On the other hand, when the amount of the dispersant is not more than the upper limit value, the reinforcing effect of the plant fiber can be surely exhibited.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a dispersant in an amount of 0.1 to 20 parts by mass with respect to the fiber dispersion resin as taught by Hiroshi in the mixing or kneading step in the method to make a resin composition as taught by the references above to achieve physical properties such as sheet uniformity and optical properties can be improved and the reinforcing effect of the plant fiber can be surely exhibited. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuko et al (WO2005003450, English translation) in view of Eriyama (EP1491562B1) in view of Teng et al (6410208) as applied to claim 6 and further in view of Kumamoto et al (6830658). 
Although the references teach pulp, the references do not teach the freeness of the pulp. 
Kumamoto teaches a method for producing pulp molded articles. 
Kumamoto, col. 9, teaches the pulp slurry which can be used preferably contains pulp fibers having an average fiber length of 0.8 to 2.0 mm, a Canadian Standard Freeness of 100 to 600 cc. 
It is preferred for the pulp fibers to have a freeness of 100 to 600 cc, particularly 200 to 500 cc, especially 300 to 400 cc. A freeness less than 100 cc is so low that speed-up of the molding cycle tends to be difficult, and dewatering of the molded article tends to be insufficient. A freeness exceeding 600 cc is so high that the pulp deposited body formed by papermaking tends to suffer from unevenness of thickness.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a freeness of 100 to 600 cc as taught by Kumamoto of the pulp as taught by the references above as a freeness less than 100 cc is so low that speed-up of the molding cycle tends to be difficult, and dewatering of the molded article tends to be insufficient and a freeness exceeding 600 cc is so high that the pulp deposited body formed by papermaking tends to suffer from unevenness of thickness.

Response to Arguments
Applicant’s arguments, filed 3/1/22, with respect to the rejections of claim(s) 1, 3, 5-8, 13-14, 16 and 18-23 under Harada, Michizoe and Hiroshi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ratzsch, Eriyama and Teng and further Yuko,  Eriyama and Teng. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070072112 teaches ammonium citrate as a thermal acid generator. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/16/22